In this appeal by an employer and insurance carrier, the State Insurance Fund, the question is whether an employer’s right to be reimbursed for advance payments of compensation from the proceeds of an unpaid award of workmen’s compensation, under section 25 of the Workmen’s Compensation Law, is dependent upon certain formalities which respondent contends must be observed in the filing of a claim therefor. In the absence of more specific statutory direction, we consider that proof of the advance payments and the employer’s testimony of a claim and demand for reimbursement, duly made and incorporated into the minutes and record of the case, constitutes a sufficient filing of the claim to entitle its payment. This, notwithstanding the fact that the formalities contended for, such as a separate filing of a written claim made upon a prescribed form, would be in furtherance of more orderly record. Award and decision modified so as to grant reimbursement as directed by the decision of the referee, and as modified affirmed, without costs. All concur.